KEITH, Justice,
concurring.
In remanding the cause to this court, the Supreme Court directed that we determine “whether the action of the trial court in overruling Ryan’s Plea of Privilege may be affirmed under any of the pleaded exceptions to exclusive venue.” 563 S.W.2d 811, 812 (Tex.1978). The mandate of our Supreme Court has now been complied with, and I do not dissent nor do I disagree with the holding.
Nothing said by the Supreme Court or by this court in today’s opinion detracts from the viability of the doctrine of res judicata as discussed in our prior opinion, 556 S.W.2d 361, 363 (1977). The facts supporting such plea are of record, and it must now be heard in Montgomery County — not Tarrant County. That, I submit, is the effect of today’s holding.